PER CURIAM.
The judgment holding Scott in indirect contempt is reversed because the basic requirements of fair notice and opportunity to be heard were not observed below. Deter v. Deter, 353 So.2d 614 (Fla. 4th DCA 1977); In re S.L.T., 180 So.2d 374 (Fla. 2d DCA 1965).1

. The order amending the contempt judgment after the notice of appeal had been filed, which is itself under review in Case no. 82-256, falls both with the reversal of the primary judgment and because it was entered without jurisdiction. Ponzoli v. Hawkesworth, 390 So.2d 784 (Fla. 3d DCA 1980); Blum v. Blum, 382 So.2d 52 (Fla. 3d DCA 1980).